DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are deemed to be a non-obvious improvement over the U.S. patent no 10,751,006 since the claims differ in that the instant application is directed towards each respective transducer graphical element of the plurality of transducer graphical elements displayed within a respective display region of a plurality of display regions that encompasses the respective transducer graphical element, and a first transducer graphical element of the plurality of transducer graphical elements located within a first display region of the plurality of display regions, the first transducer graphical element corresponding to a first transducer of the plurality of transducers; ... user input associated with a first display-screen-location; ... a determination that the first display-screen-location associated with the user input is within the first display region, at least in a state in which the first display-screen-location is not within the first transducer graphical element....” See, e.g., at least FIG. 5S and page 111, line 23 to page 112, line 8 (“In some embodiments ..., a selection of a transducer graphical elements is indicated at least by user input.... For example, first user input... may occur at the display-screen-location 519-la .... In the example of Figure 5S, the display-screen-location 519-la associated with the first user input is determined to be located in region 502aa-1 associated with transducer graphical element 502aa.”) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792